United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2002
Issued: June 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from a June 23, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective January 25, 2008.
FACTUAL HISTORY
On June 10, 2000 appellant, then a 49-year-old letter carrier, filed an occupational disease
claim alleging a low back and right knee condition as a result of her federal duties, which
included walking, driving, lifting, pulling and pushing. The Office accepted that she sustained
an aggravation of her underlying spondylosis and osteoarthrosis of the right knee. On June 24,

2000 appellant stopped work for a nonwork-related medical condition. On August 21, 2001 she
returned to work as a letter carrier in a modified position with physical restrictions.
In a decision dated May 31, 2005, the Office denied appellant’s claim for a recurrence of
total disability from April 4 through 8, 2005. Appellant returned to her modified position on
April 8, 2005. By decision dated December 21, 2005, an Office hearing representative affirmed
the denial of the recurrence claims. However, the case was remanded for further development
with regard to appellant’s claim for medical treatment of the accepted conditions.
In a November 1, 2006 report, Dr. Robert A. Smith, a Board-certified orthopedic surgeon
and Office referral physician, noted the history of injury, reviewed the medical record and
presented findings on examination. He noted x-rays of the lumbar spine showed extensive
degenerative disease and spondylosis in the spine, particularly at L4-5 with degenerative
spondylolisthesis at that level. Dr. Smith also noted x-rays of the right knee showed severe
triocompartmental arthritis which was consistent with her prior nonindustrial injuries, chronic
instability of the knee and multiple surgeries. He noted that appellant’s claim was accepted for
aggravation of underlying spondylosis and arthrosis of the right knee, which he described as a
limited and temporary aggravation related to her work activity. Dr. Smith stated that there was
nothing on clinical examination or on diagnostic studies to establish that appellant sustained a
permanent aggravation of her back or knee arthritis. He advised that appellant required no
further treatment or diagnostic testing related to the temporary aggravation of her arthritis.
Appellant’s current symptoms were related to her preexisting spondylosis and arthritis.
Dr. Smith recommended restricted duty on a permanent basis, but noted such restrictions were
related to appellant’s preexisting arthrosis and spondylosis and not due to her federal
employment.
On November 8, 2006 the Office proposed terminating appellant’s compensation
benefits, finding that the weight of the medical evidence established that appellant no longer had
any continuing disability or residuals of the accepted employment factors.
In a December 5, 2006 report, Dr. Douglas S. Tase, a Board-certified orthopedic surgeon
and treating physician, opined that appellant continued to have work-related aggravation of her
underlying degenerative disease of the spine and right knee. He had treated her since May 31,
2000 for degenerative spondylolisthesis, a common finding in women of middle age, but which
was rendered symptomatic by lifting and standing at work. Dr. Tase stated that appellant had an
anterior cruciate ligament (ACL) injury, which led to the development of degenerative arthritis in
her knee. He advised that the walking and standing in her work caused her arthritis to become
symptomatic. Dr. Tase explained that her normal work duties aggravated her underlying back
and knee conditions and that her symptoms were more than likely permanent. Any return to
normal duty would reaggravate her symptoms such that work would become intolerable.
Dr. Tase noted that appellant was placed on a light-duty restriction and advised that it was only
because of her restrictions that she was able to work. He found it unlikely that surgery would
offer any relief or return her to regular duty.
By decision dated December 12, 2006, the Office terminated appellant’s medical and
wage-loss benefits effective December 12, 2006.

2

By letter dated December 27, 2006, appellant disagreed with the Office’s December 12,
2006 decision and requested an oral hearing, which was held telephonically on April 13, 2007.
By decision dated July 19, 2007, an Office hearing representative found that there was a conflict
in medical opinion between Dr. Smith and Dr. Tase as to whether appellant’s work duties caused
a temporary or permanent aggravation of her preexisting low back and right knee conditions.
The case was remanded for development of the factual and medical evidence. The hearing
representative noted that the record did not list a permanent aggravation of preexisting conditions
as being an accepted condition and instructed the Office to clarify the statement of accepted
facts.
In an updated July 30, 2007 statement of accepted facts, the Office indicated that it
accepted that appellant sustained a permanent aggravation of her underlying spondylosis and
osteoarthrosis of the right knee.1 Thereafter, on October 24, 2007, it referred appellant to
Dr. John F. Perry, a Board-certified orthopedic surgeon, for an impartial medical examination to
resolve the conflict in medical evidence as to whether she sustained an aggravation of her
underlying conditions of spondylosis and right knee osteoarthritis. In its questions to the
impartial specialist, the Office requested that the referee physician: establish the diagnosis of the
back and right knee; determine whether the diagnosed conditions were medically connected to
the factors of employment as described in the statement of accepted facts either by direct cause,
aggravation, precipitation or acceleration; if aggravation was indicated, to explain with medical
rationale whether it was temporary or permanent; and, if appellant still had an aggravation of her
underlying conditions, to describe the limitations resulting from the work-related disability as
well as any restrictions attributable to preexisting conditions.
In a November 19, 2007 report, Dr. Perry reviewed appellant’s history and medical
records and noted the results of his examination. He diagnosed status post failed anterior
cruciate ligament reconstruction of the right knee with posterior and anterior cruciate
insufficiency and chronic instability, osteoarthritis of the right knee and osteoarthritis of the
lumbar spine. Based on the history of no trauma and the physical examination, Dr. Perry found
that appellant’s problems were not caused by her work but rather due to progressive degeneration
in the lumbar spine while the anterior cruciate deficiency of her right knee developed into severe
osteoarthritis. He explained that an actual history of anterior cruciate deficient knees is to tear
the menisci and develop degenerative arthritis. Dr. Perry stated that this happens to every
anterior cruciate deficient knee eventually and appellant had gone through that process. There
was no evidence that anything appellant did accelerated or changed the natural history of her
problem. Dr. Perry opined that appellant’s right knee condition was related to her previous
anterior cruciate ligament surgery, which was a failure. He stated that a chronic posterior
cruciate ligament could produce some arthritis but an anterior cruciate ligament insufficiency
always did. Dr. Perry stated that appellant’s lumbar spine condition was not caused by lifting,
carrying or other occupational activities. He noted studies had been conducted to try to correlate
radiologic changes of degeneration of the spine, which are indicators of arthritis, with work
activities and no correlation had been identified. Dr. Perry stated that individuals with arthritis
may have an increase in their symptoms while active; however, he advised this did not result in
1

The Office’s August 14, 2006 statement of accepted facts listed the accepted conditions as an aggravation of
underlying spondylosis and osteoarthrosis of the right knee.

3

permanent impairment. It simply was a symptomatic response to increased activity in
conjunction with progressive wearing of the joints. Dr. Perry concluded that there was no
evidence of any permanent aggravation of the accepted conditions due to appellant’s
employment.
On December 26, 2007 the Office issued a notice of proposed termination of appellant’s
compensation benefits based on Dr. Perry’s opinion. In a January 14, 2008 letter, appellant’s
attorney contested the medical evidence.
By decision dated January 25, 2008, the Office terminated appellant’s compensation
benefits effective January 25, 2008. On January 31, 2008 appellant requested a review of the
written record.
By decision dated June 23, 2008, an Office hearing representative affirmed the Office’s
January 25, 2008 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.3 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.4 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability.5 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee of the Secretary shall
appoint a third physician who shall make an examination.7 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the

2

Paul L. Stewart, 54 ECAB 824 (2003).

3

Elsie L. Price, 54 ECAB 734 (2003).

4

See Del K. Rykert, 40 ECAB 284 (1988).

5

Jaja K. Asaramo, 55 ECAB 200 (2004); Furman G. Peake, 41 ECAB 361 (1990).

6

T.P., 58 ECAB __ (Docket No. 07-60, issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

F.R., 58 ECAB __ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia, 53 ECAB 155 (2001);
5 U.S.C. § 8123(a).

4

opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.8
ANALYSIS
The Office accepted appellant’s claim for an aggravation of her underlying spondylosis
and osteoarthrosis of the right knee causally related to her letter carrier duties. Appellant has
worked in a modified position with restrictions since August 21, 2001. The Office referred her
for a second opinion evaluation. Dr. Smith, in a November 1, 2006 report, opined that appellant
had recovered from the effects of the aggravation of her underlying spondylosis and arthrosis of
the right knee, which he advised was temporary. Dr. Tase, appellant’s treating physician, opined
that she continued to experience work-related aggravation of her underlying degenerative spine
disease and right knee osteoarthritis. He opined that the aggravation was likely permanent in
nature. The Office hearing representative, on July 19, 2007, properly found that there was a
conflict between appellant’s treating physician and the second opinion physician regarding
whether the aggravation of appellant’s accepted conditions was temporary or permanent. The
Board finds the Office properly referred appellant’s case to Dr. Perry, for an impartial medical
examination.9
Dr. Perry was provided a list of questions as well an amended statement of accepted
facts. The Board notes that the claims examiner inadvertently modified the statement of
accepted facts on July 30, 2007 to reflect that appellant had sustained a permanent aggravation of
the accepted conditions. Chapter 2.809.4(c) of the Office’s procedure manual states:
“[T]he [statement of accepted facts] is the means by which factual findings, which
are the sole responsibility of the [claims examiner], are separated from medical
findings and opinions, which are the province of the medical professional. This
separation of functions will ensure that the [claims examiner] does not
inadvertently make medical decisions.”10
Since the question to be resolved by the impartial medical examiner was whether the workrelated aggravation of the accepted conditions was temporary or permanent, it was an error for
the claims examiner to make such a medical determination in the statement of accepted facts.
However, the Board finds this error in the statement of accepted facts was harmless as Dr. Perry,
the impartial medical specialist, was clearly apprised in the list of questions that the nature of the
conflict to be resolved was whether the accepted aggravation of underlying spondylosis or
osteoarthritis of the right knee was temporary or permanent. Specifically, the Office requested
that the referee physician determine whether the diagnosed conditions were medically connected
to the factors of employment either by direct cause, aggravation, precipitation or acceleration

8

Darlene R. Kennedy, 57 ECAB 414 (2006).

9

Id.

10

Federal (FECA) Procedural Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.4(c)
(June 1995).

5

and, if aggravation was indicated, to explain with medical rationale whether the aggravation was
temporary or permanent.
The Board finds that Dr. Perry, the impartial medical specialist and Board-certified
orthopedic surgeon, based his opinion on a proper factual and medical background. The Office
provided him with appellant’s medical record, a statement of accepted facts and questions to be
addressed in resolving the conflict of medical opinion between Dr. Smith and Dr. Tase.
Dr. Perry reviewed appellant’s history, noted her current complaints, set forth findings on
examination of appellant and addressed the questions presented.
Dr. Perry opined that the progressive degenerative condition in appellant’s lumbar spine
and her right knee, which had gone on to severe osteoarthritis, were not caused or permanently
aggravated by her federal employment. He explained that an anterior cruciate deficient knee was
one in which the menisci was torn and where degenerative arthritis typically develops. Dr. Perry
stated that appellant had gone through the degenerative arthritis process and there was no
indication anything she did accelerated or changed the nature of her condition. He stated that
appellant’s right knee was related to her previous anterior cruciate ligament surgery, which he
characterized as a failure. Dr. Perry found that appellant’s lumbar spine problem was not caused
by her occupational activities. He stated that there was no evidence that appellant sustained a
permanent aggravation due to employment factors and the increase in symptoms while she was
active was simply a symptomatic response to increased activity in conjunction with progressive
wearing of the joints. Dr. Perry addressed medical studies that did not correlate arthritis of the
spine to work activities. He found no basis on which to attribute any continuing condition or
symptoms to appellant’s work.
Dr. Perry offered a medical opinion that is sound, rational and logical. Because the
opinion of the impartial medical specialist is based on a proper history and is sufficiently
rationalized, the Board finds that it must be accorded special weight in resolving the conflict. As
the weight of the medical opinion evidence supports that the employment-related aggravation of
appellant’s accepted conditions resolved, the Board finds that the Office met its burden of proof
in terminating appellant’s compensation benefits effective January 25, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective January 25, 2008.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated June 23, 2008 is affirmed.
Issued: June 16, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

